Kassia Siegel (AK Bar # 0106044)
Julie Teel Simmonds (Pro Hac Vice)
Kristen Monsell (Pro Hac Vice)
CENTER FOR BIOLOGICAL DIVERSITY
1212 Broadway, Suite 800
Oakland, CA 94612
T: (510) 844-7100
F: (510) 844-7150
E: ksiegel@biologicaldiversity.org
kmonsell@biologicaldiversity.org
jteelsimmonds@biologicaldiversity.org

Attorneys for Plaintiffs Cook Inletkeeper and
Center for Biological Diversity

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

 COOK INLETKEEPER and CENTER                      Civil Action No. 3:19-cv-00238-SLG
 FOR BIOLOGICAL DIVERSITY,

     Plaintiffs,                                  FIRST AMENDED COMPLAINT
                                                  FOR DECLARATORY AND
             v.                                   INJUNCTIVE RELIEF

 WILBUR ROSS, Secretary of                        (5 U.S.C. §§ 701-06; 16 U.S.C. §§ 1361-
 Commerce; JAMES BALSIGER,                        1421; 16 U.S.C. §§ 1531-1544; 42 U.S.C.
 Regional Administrator of National               §§ 4231-4370)
 Marine Fisheries Service; NATIONAL
 MARINE FISHERIES SERVICE,

     Defendants.



                                           INTRODUCTION

1.      In this case, Plaintiffs Cook Inletkeeper and Center for Biological Diversity

(“Plaintiffs”) challenge regulations and Letters of Authorization that permit the oil and

gas company Hilcorp Alaska LLC (“Hilcorp”) to harm and harass critically endangered

Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                              1
         Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 1 of 48
Cook Inlet beluga whales and other marine mammals incidental to oil and gas

exploration and development activities in Cook Inlet, including two-dimensional (2D)

and three-dimensional (3D) seismic airgun blasting.

2.      Seismic surveys detect oil and gas reserves beneath the ocean floor by blasting

the water column using dozens of airguns that generate some of the loudest sounds

humans produce in the ocean. These seismic surveys can disturb, injure, and even kill

animals across the marine ecosystem, from zooplankton and fish to dolphins and whales.

3.      Along with 2D and 3D seismic surveys, Hilcorp’s activities will include

geohazard surveys, pile driving, well drilling, vessel activity, and other sources of

harmful noise pollution.

4.      Marine mammals depend on sound for all their essential life functions, and the

noise generated by these activities can harm them in a variety of ways. Noise can, for

example, cause auditory injury in marine mammals, avoidance or displacement from

important habitats, and masking that impairs their ability to communicate, mate, find

prey, and detect predators.

5.      The National Marine Fisheries Service (“Fisheries Service”) finalized regulations

authorizing Hilcorp to “take” (i.e., harm and harass) 11 species of marine mammals in

Cook Inlet, Alaska over a five-year period: Eastern Pacific gray whales; Northeastern

Pacific fin whales; Alaska minke whales; Western North Pacific humpback whales;

Cook Inlet beluga whales; Alaska resident killer whales; Alaska transient killer whales;




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                              2
         Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 2 of 48
Gulf of Alaska harbor porpoise; Alaska Dall’s porpoise; Western Steller sea lion; and

Cook Inlet/Shelikof harbor seals.

6.      In its summary of planned activities, the Fisheries Service’s incidental take

regulations anticipate over 3,000 days of activity, including up to 240 days of

exploratory well drilling activities per year for three years in Lower Cook Inlet; 150 days

of exploratory well drilling in Trading Bay; 180 days of Iniskin Peninsula exploration

and development construction per year for three years; over 100 days of geohazard

surveys in three locations; 150 days of Granite Point production drilling and geohazard

surveys; 30 days of 2D seismic testing; and 60 days of around-the-clock 3D seismic

exploration activity, with the airguns firing every 4.5 to 6 seconds, amounting to up to

800 seismic airgun blasts per hour.

7.      In total, the Fisheries Service estimates Hilcorp’s activities will harm marine

mammals an estimated 12,663 times in just one year of these five-year incidental take

regulations.

8.      Scientific experts, including the federal Marine Mammal Commission, have

repeatedly warned that noise pollution from oil and gas activities in the Inlet is likely to

push Cook Inlet beluga whales closer to extinction. The Commission has advised that

such projects, including the incidental take regulations at issue in this case, should not be

authorized while this highly imperiled species continues to decline.

9.      Indeed, the Fisheries Service has itself recently recognized that the Cook Inlet

beluga whale is one of the most endangered marine mammals on the planet and that


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                              3
         Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 3 of 48
“immediate, targeted efforts are vital for stabilizing their populations and preventing

their extinction.” Fisheries Service, Species in the Spotlight Priority Actions: 2016-2020

Cook Inlet Beluga Whale Delphinapterus leucas (2016), at 1.

10.     Its 2016 Recovery Plan for the Cook Inlet beluga whale identified reducing the

threat of anthropogenic noise and the cumulative effects of multiple stressors as the

highest priority for stabilizing the population and preventing its extinction. Only a

category for “catastrophic events” such as oil spills was similarly ranked. Fisheries

Service, Recovery Plan for the Cook Inlet Beluga Whale (Delphinapterus leucas)

(December 2016), at xiii.

11.     Effects on the other vulnerable marine mammal species in Hilcorp’s project area,

including endangered fin whales, endangered humpback whales, and endangered Steller

sea lions, could also be severe.

12.     Despite this, the Fisheries Service issued regulations allowing Hilcorp to take

marine mammals incidental to its oil and gas activities in Cook Inlet. The agency did so

by making arbitrary and unlawful findings under the Marine Mammal Protection Act

(“MMPA”), 16 U.S.C. §§ 1361–1407, the Endangered Species Act (“ESA”), 16 U.S.C.

§§ 1531–1544, and the National Environmental Policy Act (“NEPA”), 42 U.S.C. §§

4231–4370, and failing to actually analyze the impacts of the authorized take as required

by law.

13.     Accordingly, Plaintiffs seek an order declaring the Fisheries Service’s incidental

take regulations to be arbitrary, capricious, and in violation of the MMPA, ESA, and


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                              4
          Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 4 of 48
NEPA, and vacating the unlawful incidental take regulations, Letters of Authorization,

Biological Opinion, Environmental Assessment, and Finding of No Significant Impact.

                                   JURISDICTION AND VENUE

14.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (action arising under the

laws of the United States) and 28 U.S.C. § 1346 (actions against the United States). An

actual, justiciable controversy now exists between Plaintiffs and Defendants, and the

requested relief is proper under 28 U.S.C. §§ 2201–02. Judicial review is available under

the Administrative Procedure Act. 5 U.S.C. §§ 701–06.

15.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e) because the events

and omissions giving rise to the claim occurred in this district.

                                           PLAINTIFFS

16.     Plaintiff COOK INLETKEEPER is a private nonprofit organization dedicated to

protecting the vast Cook Inlet watershed and the life it sustains. Since its inception in

1995, Cook Inletkeeper has relied on research, education, and advocacy to become a

leader in watershed-based protections in the rich but threatened streams, lakes, and

estuaries of the Cook Inlet watershed. Among other things, Cook Inletkeeper was lead

petitioner in the effort to list the Cook Inlet beluga whale as endangered under the ESA,

and it has led and supported citizen-based science efforts to count, identify, and better

understand the Cook Inlet beluga whale. Additionally, Cook Inletkeeper focuses a

considerable amount of its work on protecting wild salmon habitat to ensure beluga

whales and other marine mammals in the Inlet have sufficient food sources.


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                             5
         Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 5 of 48
17.     Plaintiff CENTER FOR BIOLOGICAL DIVERSITY (the “Center”) is a

nonprofit corporation headquartered in Tucson, Arizona, with offices across the country

and in Baja California Sur, Mexico. The Center has over 67,300 members throughout the

United States, including Alaska. The Center works through science and environmental

law to advocate for the protection of endangered, threatened, and rare species and their

habitats both in the United States and abroad. The Center has been actively involved in

protecting Alaska’s wildlife since the early 1990s. The Center’s Oceans Program focuses

specifically on conserving marine wildlife and habitat. In pursuit of this mission, the

Center has been actively involved in securing protections for imperiled marine

mammals, including Cook Inlet beluga whales. The Fisheries Service listed the Cook

Inlet belugas as endangered in 2008 in response to a legal petition filed by the Center

and Cook Inletkeeper. The Center also has engaged in longstanding efforts to protect

Cook Inlet beluga whales and other Alaska-dwelling species from water and noise

pollution, disturbance from vessels, the risk of offshore oil drilling activities and spills,

and other threats.

18.     Plaintiffs bring this action on behalf of themselves and their members. Plaintiffs

and their members live near and regularly visit Cook Inlet to observe, photograph, study,

and otherwise enjoy critically endangered Cook Inlet beluga whales, gray whales, fin

whales, minke whales, humpback whales, killer whales, porpoises, sea lions, harbor

seals, and their habitat. Plaintiffs and their members have an interest in the survival,

recovery, and health of these species and their habitat. For example, Plaintiffs’ members


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                              6
         Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 6 of 48
regularly walk along, sail, and go whale watching to enjoy the marine habitat and look

for and photograph Cook Inlet beluga whales and their habitat. Plaintiffs and their

members and staff derive recreational, spiritual, professional, scientific, educational, and

aesthetic benefits from the presence of Cook Inlet marine mammals and their habitat.

Plaintiffs’ members and staff intend to continue to frequently engage in these activities

and to use and enjoy Cook Inlet marine mammal habitat in the future.

19.     The Fisheries Service’s failure to comply with federal law, and the resulting harm

to the marine environment, including the disturbance, injury, and death of marine

mammals and other marine life, irreparably harms the interests of Plaintiffs and their

members.

20.      Plaintiffs’ injuries will be redressed by the relief they request. Plaintiffs have no

other adequate remedy at law.

                                           DEFENDANTS

21.     Defendant WILBUR ROSS is named in his official capacity as the Secretary of

the U.S. Department of Commerce. The Secretary is vested with authority over and the

duty to conserve the marine mammals at issue in this case under the ESA and MMPA.

He is the official ultimately responsible under federal law for ensuring that the actions

and decisions of the Department comply with all applicable laws and regulations,

including the MMPA, ESA, and NEPA.

22.     Defendant JAMES BALSIGER is named in his official capacity as the Regional

Administrator of the Fisheries Service for the Alaska Region. Regional Administrator


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                               7
         Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 7 of 48
Balsiger has the responsibility at the regional level for implementing and fulfilling the

agency’s duties under the MMPA, ESA, and NEPA.

23.     Defendant NATIONAL MARINE FISHERIES SERVICE is an agency within the

U.S. Department of Commerce. The Fisheries Service is the agency to which the

Secretary of Commerce has delegated the authority to manage marine mammals under

the MMPA and ESA, including whales, dolphins, porpoises, seals, and sea lions.

                                      LEGAL BACKGROUND

                                  Marine Mammal Protection Act

24.     Recognizing that “certain species and population stocks of marine mammals are,

or may be, in danger of extinction or depletion as a result of man’s activities,” Congress

passed the MMPA in 1972 to ensure that marine mammals are “protected and

encouraged to develop to the greatest extent feasible.” 16 U.S.C. § 1361(1), (6).

25.     To promote its objectives, the MMPA establishes a general moratorium on the

“taking” of marine mammals, 16 U.S.C. § 1371(a), and expressly prohibits the

unauthorized “take” of a marine mammal by any person. Id. § 1372(a)(1), (2).

26.     The MMPA broadly defines “take” as “to harass, hunt, capture, or kill, or attempt

to harass, hunt, capture, or kill any marine mammal.” Id. § 1362(13). And it defines

“harassment” to include any act that has the potential to (1) “injure a marine mammal”

(known as Level A harassment); or (2) “disturb a marine mammal” by disrupting

behavioral patterns such as migration, breeding, feeding, or sheltering (known as Level

B harassment). Id. § 1362(18)(A).


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                           8
         Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 8 of 48
27.     The MMPA provides several narrow exceptions to the moratorium on takings. Id.

§1371(a)(5). As is relevant here, the MMPA authorizes the Fisheries Service to

promulgate regulations, with a maximum duration of five years, that enable U.S. citizens

engaged in a specified activity other than commercial fishing to take marine mammals

incidental to that activity. 16 U.S.C. §1371(a)(5)(A); 50 C.F.R. §§ 216.101–108.

28.     To meet these goals, Congress carefully circumscribed the ability of the agency to

authorize such incidental takings. First, the Fisheries Service can authorize the take of

only “small numbers of marine mammals of a species or population stock.” 16 U.S.C. §

1371(a)(5)(A)(i).

29.     Second, the total authorized take must have no more than “a negligible impact on

such species or stock” and must “not have an unmitigable adverse impact on the

availability of such species or stock for taking for subsistence uses.” Id. §

1371(a)(5)(A)(i)(I), (II).

30.     Third, if the Fisheries Service authorizes a take, the agencies must also prescribe

“means of effecting the least practicable impact” on the marine mammal species or

stocks and their habitat, “paying particular attention to rookeries, mating grounds, and

areas of similar significance,” and must prescribe monitoring and reporting

requirements. Id. § 1371(a)(5)(A)(i)(II).

31.     The Fisheries Service’s incidental take regulations must be “based on the best

available information.” 50 C.F.R. § 216.105(c).




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                            9
         Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 9 of 48
32.     The Fisheries Service regulations implementing the MMPA define a negligible

impact as “an impact resulting from the specified activity that cannot be reasonably

expected to, and is not reasonably likely to, adversely affect the species or stock through

effects on annual rates of recruitment or survival.” Id. § 216.103. The regulations also

define “small numbers” as “a portion of a marine mammal species or stock whose taking

would have a negligible impact on that species or stock.” Id. The Ninth Circuit has

struck down the regulatory definition of “small numbers” as inconsistent with the

MMPA.

33.     A “Letter of Authorization” is required to conduct activities under any regulations

established by the Fisheries Service under MMPA section 1371(a)(5)(A). Id. §

216.106(a). The Fisheries Service will issue a Letter of Authorization “based on a

determination that the level of taking will be consistent with the findings made for the

total taking allowable under the specific regulations.” Id. § 216.106(b).

34.     To ensure all decisions related to marine mammals are made based on the best

scientific information, Congress established the Marine Mammal Commission and

directed it to make recommendations to the Fisheries Service on matters related to

marine mammals. 16 U.S.C. §§ 1401–02. The MMPA requires that any deviation from

the Marine Mammal Commission’s recommendations must be explained in detail. Id. §

1402(d).




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                            10
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 10 of 48
                                           Endangered Species Act

35.     In enacting the ESA, Congress recognized that certain species “have been so

depleted in numbers that they are in danger of or threatened with extinction” and that

these species are “of esthetic, ecological, educational, historical, recreational, and

scientific value to the Nation and its people.” 16 U.S.C. § 1531(a)(2), (3).

36.     The ESA protects imperiled species by listing them as “endangered” or

“threatened.” A species is “endangered” if it “is in danger of extinction throughout all or

a significant portion of its range.” Id. § 1532(6). A species is “threatened” if it “is likely

to become an endangered species within the foreseeable future throughout all or a

significant portion of its range.” Id. § 1532(20).

37.     The ESA seeks “to provide a means whereby the ecosystems upon which

endangered species and threatened species depend may be conserved, [and] to provide a

program for the conservation of such . . . species.” Id. § 1531(b).

38.     The ESA defines conservation as “the use of all methods and procedures which

are necessary to bring any endangered species or threatened species to the point at which

the measures provided pursuant to [the ESA] are no longer necessary.” Id. § 1532(3).

Accordingly, the ultimate goal of the ESA is not only to prevent listed species from

going extinct, but also to recover these species to the point where they no longer require

ESA protection.

39.     To accomplish these goals, Section 4 of the ESA requires the Fisheries Service to

designate “critical habitat” for listed species. Id. § 1533(a)(3)(A). Critical habitat


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                               11
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 11 of 48
includes specific areas occupied by the species with “physical or biological features . . .

essential to the conservation of the species and . . . which may require special

management considerations or protection,” as well as specific areas unoccupied by the

species that “are essential for the conservation of the species.” Id. § 1532(5)(A). The

Fisheries Service is also required to develop and implement recovery plans for the

conservation of endangered and threatened species. 16 U.S.C. § 1533(f).

40.     Section 9 of the ESA generally makes it unlawful for “any person” to “take” an

endangered species. 16 U.S.C. § 1538(a)(1)(B), (C). A “person” includes private parties

as well as local, state, and federal agencies. Id. § 1532(13). “Take” is defined broadly

under the ESA to include harassing, harming, wounding, killing, or capturing a protected

species (or attempting to engage in such conduct), either directly or by degrading its

habitat enough to impair essential behavior patterns. Id. § 1532(19); 50 C.F.R. §

222.102. The ESA prohibits the acts of parties directly causing a take as well as the acts

of third parties, such as governmental agencies, whose acts cause such taking to occur.

16 U.S.C. § 1538(g).

41.     Additionally, Section 7(a)(2) of the ESA requires federal agencies to “insure that

any action authorized, funded, or carried out by such agency . . . is not likely to

jeopardize the continued existence of any” listed species or result in the “destruction or

adverse modification” of designated critical habitat. Id. § 1536(a)(2).

42.     To comply with Section 7(a)(2)’s substantive mandate, federal agencies must

consult with the Fisheries Service when their actions “may affect” a listed marine


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                            12
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 12 of 48
species. Id. The agencies must utilize the “best scientific and commercial data available”

during the consultation process. Id.; 50 C.F.R. § 402.14(f), (g)(8).

43.     Where, as is the case here, the Fisheries Service is also the acting agency, and its

actions affect species under its own jurisdiction, the Fisheries Service must undertake

internal consultation.

44.     Where formal consultation is required, the Fisheries Service, in its capacity as the

expert consulting agency, develops a biological opinion that determines if the agency

action is likely to jeopardize the continued existence of the species. 16 U.S.C. §

1536(a)(2). The biological opinion must include a summary of the information upon

which the opinion is based and consider whether the aggregate effects of the factors

considered in the environmental baseline, effects of the action, and cumulative effects,

when viewed against the status of the species, are likely to jeopardize the continued

existence of the species. 50 C.F.R. §§ 402.02, 402.14(g).

45.      “Effects of the action” include both direct and indirect effects of an action “that

will be added to the environmental baseline.” Id. § 402.02. The “environmental

baseline” includes “the past and present impacts of all Federal, State or private actions

and other human activities in the action area, the anticipated impacts of all proposed

Federal projects in the action area that have already undergone formal or early section 7

consultation, and the impact of State or private actions which are contemporaneous with

the consultation in process.” Id. “Cumulative effects” include “future State or private




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                             13
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 13 of 48
activities, not involving Federal activities, that are reasonably certain to occur within the

action area.” Id.

46.     Thus, in issuing a biological opinion, the Fisheries Service must consider not just

the isolated share of responsibility for impacts to the species traceable to the activity that

is the subject of the biological opinion, but also the effects of that action when added to

all other activities and influences that affect the status of that species.

47.     After the Fisheries Service has added the direct and indirect effects of the action

to the environmental baseline and cumulative effects, it must make its determination of

“whether the action is likely to jeopardize the continued existence of a listed species.”

Id. § 402.14(h)(3).

48.     A likelihood of jeopardy is found when “an action [] reasonably would be

expected, directly or indirectly, to reduce appreciably the likelihood of both the survival

and recovery of a listed species in the wild by reducing the reproduction, numbers, or

distribution of that species.” 50 C.F.R. § 402.02. Recovery is defined as “improvement

in the status of listed species to the point at which listing is no longer appropriate.” Id.

49.     If the Fisheries Service determines that the agency action is likely to jeopardize

the species, the opinion must specify reasonable and prudent alternatives that will avoid

jeopardy. 16 U.S.C. § 1536(b)(3). The agencies may also “suggest modifications” to the

action during the course of consultation to “avoid the likelihood of adverse effects” to

the listed species even when not necessary to avoid jeopardy. 50 C.F.R. § 402.13.




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                              14
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 14 of 48
50.      A biological opinion that concludes that the agency action is not likely to

jeopardize the continued existence of a listed species but will result in take incidental to

the agency action must include an incidental take statement. 16 U.S.C. § 1536(b)(4). The

incidental take statement must specify the amount or extent of incidental taking on such

listed species, “reasonable and prudent measures” that the Fisheries Service considers

necessary or appropriate to minimize such impact, and set forth “terms and conditions”

that must be complied with by the action agency to implement the reasonable and

prudent measures. Id.; 50 C.F.R. § 402.14(i).

51.     Additionally, when the listed species to be incidentally taken are marine

mammals, the take must first be authorized by the Fisheries Service pursuant to the

MMPA, and the incidental take statement must include any additional measures

necessary to comply with the MMPA take authorization. 16 U.S.C. § 1536(b)(4)(C).

52.     The take of a listed species in compliance with the terms of a valid incidental take

statement is not prohibited under Section 9 of the ESA. Id. § 1536(b)(4), (o)(2); 50

C.F.R. § 402.14(i)(5).

                                National Environmental Policy Act

53.     NEPA, the nation’s “basic national charter for protection of the environment,”

seeks to “insure that environmental information is available to public officials and

citizens before decisions are made and before actions are taken,” and to “help public

officials make decisions that are based on understanding of environmental




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                             15
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 15 of 48
consequences, and take actions that protect, restore, and enhance the environment.” 40

C.F.R. § 1500.1(a)–(c).

54.     To reach these goals, federal agencies must prepare an Environmental Impact

Statement (“EIS”) for all “major Federal actions significantly affecting the quality of the

human environment.” 42 U.S.C. § 4332(2)(C).

55.     The Council on Environmental Quality has promulgated regulations

implementing NEPA, which are binding on all federal agencies. 40 C.F.R. § 1507.1.

56.     The regulations specify the factors an agency must consider in determining

whether an action may significantly affect the environment and warrant preparation of

an EIS. Id. § 1508.27. Specifically, whether an action may have “significant” impacts on

the environment is determined by considering the “context” and “intensity” of the

action. Id. In considering the “context” of the action, the significance of the project

“must be analyzed in several contexts such as society as a whole (human, national), the

affected region, the affected interests, and the locality.” Id. § 1508.27(a).

57.     The “intensity” of the action is determined by considering the ten factors

enumerated in the regulations, which are: (1) impacts that may be both beneficial and

adverse; (2) the degree to which the proposed action affects public health or safety; (3)

unique characteristics of the geographic area such as proximity to historic or cultural

resources, park lands, or ecologically critical areas; (4) the degree to which the effects on

the human environment are likely to be highly controversial; (5) the degree to which the

possible effects on the human environment are highly uncertain or involve unique or


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                                16
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 16 of 48
unknown risks; (6) the degree to which the action may establish a precedent for future

actions with significant effects; (7) whether the action is related to other actions with

individually insignificant but cumulatively significant impacts; (8) the degree to which

the action may cause loss or destruction of significant scientific, cultural, or historical

resources; (9) the degree to which the action may adversely affect a species listed under

the ESA or its designated critical habitat; and (10) whether the action threatens a

violation of federal, state, or local environmental laws. Id. § 1508.27(b). The presence of

just one of these factors may be sufficient to require preparation of an EIS.

58.     NEPA’s regulations provide that an agency may first prepare an Environmental

Assessment (“EA”) aimed at determining whether the environmental impact of a

proposed action may be “significant,” warranting preparation of an EIS. 40 C.F.R. §

1501.3. If, pursuant to the EA, an agency determines that an EIS is not required, it must

issue a “Finding of No Significant Impact” (“FONSI”) that presents the reasons why the

proposed agency action will not have a significant impact on the human environment. Id.

§§ 1501.4(e), 1508.13. The EA must “provide sufficient evidence and analysis for

determining whether” a FONSI is sufficient to satisfy NEPA. Id. § 1508.9(a)(1).

59.     An agency may only issue a FONSI for actions with no significant impact on the

human environment. See id. § 1508.13. If an action may have a significant effect on the

environment, or if there are substantial questions as to whether it may, an EIS must be

prepared.




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                              17
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 17 of 48
60.     Both EAs and EISs must specify the underlying purpose and need to which the

agency is responding in proposing the action. Id. §§ 1502.13, 1508.9(b).

61.     Both EAs and EISs must also “describe the environment of the areas to be

affected or created by the alternatives under consideration.” Id. § 1502.15.

62.     Additionally, EAs and EISs must discuss a proposed action’s direct, indirect, and

cumulative effects. 40 C.F.R. §§ 1502.16, 1508.9(b). Direct effects are “caused by the

action and occur at the same time and place,” whereas indirect effects are “caused by the

action and are later in time or farther removed in distance, but are still reasonably

foreseeable.” Id. § 1508.8. Cumulative effects are “the impact on the environment which

results from the incremental impact of the action when added to other past, present, and

reasonably foreseeable future actions.” Id. § 1508.7. EAs and EISs must also include a

reasonable range of alternatives, 42 U.S.C. § 4332(2)(C)(iii), (E), 40 C.F.R. § 1508.9(b),

and provide “a clear basis for choice among options by the decisionmaker and the

public.” 40 C.F.R. § 1502.14. “Accurate scientific analysis, expert agency comments,

and public scrutiny are essential to implementing NEPA.” Id. § 1500.1(b).

                                    Administrative Procedure Act

63.     Judicial review of federal agency action is governed by the Administrative

Procedure Act (“APA”). 5 U.S.C. §§ 701–706.

64.     Under the APA, a person may seek judicial review to “compel agency action

unlawfully withheld or unreasonably delayed.” Id. § 706(1).




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                              18
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 18 of 48
65.     Also under the APA, courts “shall. . . hold unlawful and set aside agency action,

findings, and conclusions found to be arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law” or “without observance of procedure required by

law.” Id. § 706(2)(A), (D).

                                                FACTS

                                           Cook Inlet, Alaska

66.     Cook Inlet is a semi-enclosed tidal estuary in southcentral Alaska bounded to the

east by the Kenai peninsula. It is fed by three rivers: the Susitna; the Matanuska; and the

Kenai. Cook Inlet’s watershed includes nine terrestrial ecosystems, seven national parks

and wildlife refuges, and four state parks. The watershed includes the alpine tundra of

the Denali Wilderness, coastal rainforests of the southern Kenai Peninsula, and wetlands

of the Susitna, Matanuska, and Kenai river deltas.

67.     The Cook Inlet watershed is a sensitive and unique environment that provides

habitat for magnificent wildlife, including all five species of wild Pacific salmon,

herring, scallops, halibut, and several other species of bottom fish, brown and black

bears, moose, caribou, migratory birds, wolves, humpback whales, beluga whales, killer

whales, sea otters, and sea lions.

68.     The Cook Inlet watershed is also home to almost two-thirds of Alaska’s

population. The city of Anchorage is located near the head of Cook Inlet, which receives

the Susitna River, and the cities of Kenai and Homer are also located along the Inlet.




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                             19
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 19 of 48
Native villages of the Cook Inlet region include Eklutna, Knik, Salamatof, Tyonek,

Chickaloon, Ninilchik, and Seldovia.

69.     Cook Inlet oil production began in the 1950s. It peaked at around 230,000 barrels

per day in 1970 and has fallen to 15,000 barrels per day in 2016. The aging oil and gas

fields and aging industry infrastructure, much of it dating back to the 1950s and 1960s,

led many to believe the industry would phase out operations in the Inlet.

70.     However, in 2017, Hilcorp bought fourteen new federal leases covering about

76,615 acres in Cook Inlet. This was the first time since 1997 that a company had

invested in federal oil and gas leases in Cook Inlet. All other existing federal leases in

Cook Inlet expired several years ago, with no oil fields ever developed on them.

71.     Under the federal Bureau of Ocean Energy Management’s 2017–2022 Outer

Continental Shelf Oil and Gas Leasing Plan, another Cook Inlet lease sale is scheduled

for 2021.

72.     Just before the 2017 lease sale, Hilcorp reported a natural gas leak at its

operations in Cook Inlet. The source of the leak was later identified as an underwater

pipeline that had been leaking gas since December. The company was unable to repair

the leak for nearly four months due to broken ice, tidal flows, and limited daylight.

73.     In recent years, federal regulators have warned the company to improve

maintenance of its gas pipelines, and state regulators have repeatedly cited Hilcorp for

violating safety regulations for its oil and gas operations in the state. For example, in

2016, the Alaska Oil and Gas Conservation Commission documented more than two


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                              20
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 20 of 48
dozen violations over a 3.5-year period at Hilcorp’s operations in Alaska—so many that

the agency concluded that “disregard for regulatory compliance is endemic to Hilcorp’s

approach to its Alaska operations.” AOGCC, Decision and Order Re: Failure to Test

BOPE After Use, Milne Point Unit I-03, PTD 1900920, Other Order 109, Docket No.

OTH-15-029 (May 3, 2016), at 3.

74.     Hilcorp is expanding its operations in other parts of Alaska as well. In August

2019, BP announced that it is selling its Alaska operations to Hilcorp.

                              Marine Mammals in the Project Area

75.     According to the Fisheries Service, the marine mammals in the vicinity of

Hilcorp’s oil and gas exploration and development activities are Cook Inlet beluga

whales, harbor seals, killer whales, harbor porpoises, gray whales, fin whales, minke

whales, Dall’s porpoises, humpback whales, California sea lions, and Steller sea lions.

76.     As the agency has acknowledged, “[h]earing is the most important sensory

modality for marine mammals underwater, and exposure to anthropogenic sound can

have deleterious effects.” Takes of Marine Mammals Incidental to Specified Activities;

Taking Marine Mammals Incidental to Oil and Gas Activities in Cook Inlet, Alaska;

Final Rule; issuance of Letters of Authorization (“Final Rule”), 84 Fed. Reg. 37,422,

37,466 (July 31, 2019).

77.     High intensity noise can contribute to a range of damaging impacts on wildlife.

Seismic surveys can harm marine mammals through hearing impairment; physiological

changes like stress; behavioral impacts such as avoidance or displacement from


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                           21
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 21 of 48
important habitats; masking that impairs their ability to communicate, find prey, or

detect predators; and harm to prey species like fish, invertebrates, and zooplankton.

78.     Due to the acoustics of sound in water, seismic surveys affect large areas. A

single seismic survey has been shown to cause endangered fin and humpback whales to

stop vocalizing—a behavior essential to breeding and foraging—and other baleen

whales to abandon habitat over an area at least 100,000 square nautical miles.

79.     Other activities associated with oil and gas exploration, including pipe and pile

driving and geohazard and geotechnical surveying using sub-bottom profilers, can harm

and harass marine mammals by displacing them from key foraging habitat, harming their

prey, impairing hearing, masking communication and echolocation vocalizations,

changing swimming and surfacing behaviors, interfering with other essential behaviors,

and causing physiological stress.

80.     Some odontocetes, such as beluga whales, are highly sensitive to a range of low-

frequency and low-frequency-dominant anthropogenic sounds, including seismic airgun

noise, which has been shown to displace belugas from near-coastal foraging areas.

81.     Each stock of beluga whales is unique and geographically isolated from the

others. Cook Inlet beluga whales are particularly vulnerable. The Cook Inlet stock of

beluga whale in Alaska is critically endangered with a 2018 average abundance estimate

of 327 individuals remaining from its historical abundance estimate of 1,300 animals.

The Fisheries Service estimates that the population is declining at a rate of 0.5 percent

per year.


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                              22
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 22 of 48
82.     Beluga whales are known as “the canaries of the sea,” easily recognized by their

range of vocal sounds, white color, social nature, “melon heads,” and ability to move

between salt and fresh water.

83.     They live year-round in Cook Inlet and can be found throughout the Inlet at any

time of year.

84.     Cook Inlet beluga whales eat a range of foods, including octopus, shellfish, snails,

and fish such as euchalon and salmon. They return to their birth area each summer to

feed, breed, and calve.




   A beluga mother and calf pair near the Beluga River. Photo: Hollis Europe/Jacob Barbaro, NOAA Fisheries

85.     The Fisheries Service has noted that belugas make sounds across some of the

widest frequency bands and are one of just five non-human animal species where there is

convincing evidence of frequency modulated vocal learning.




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                                            23
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 23 of 48
86.     The Fisheries Service has recognized that “Cook Inlet beluga whales are

vulnerable to harassment and injury from human-caused sources of noise” and that

“[r]educing in-water noise is an especially important focal effort due to the importance

of hearing to the Cook Inlet belugas’ survival in the extraordinarily turbid waters of

Cook Inlet.” Species in the Spotlight Priority Actions: 2016–2020 Cook Inlet Beluga

Whale Delphinapterus leucas (2016), at 2.

87.     The Fisheries Service designated the whales as “depleted” under the MMPA in

2000 and “endangered” under the ESA in 2008. There has been no subsistence hunting

of the species since 2005. However, the population has shown no signs of recovery.

88.     In 2011, the Fisheries Service designated almost 2 million acres of critical habitat

for the whale. In doing so, the agency recognized that “[b]eluga whales are known to be

among the most adept users of sound of all marine mammals, using sound rather than

sight for many important functions, especially in the highly turbid waters of upper Cook

Inlet. Beluga whales use sound to communicate, locate prey, and navigate, and may

make different sounds in response to different stimuli.” Endangered and Threatened

Species: Designation of Critical Habitat for Cook Inlet Beluga Whale; Final Rule, 76

Fed. Reg. 20,180, 20,203 (April 11, 2011).

89.     Due to the importance of quiet areas for the whales’ survival and recovery, the

Fisheries Service designated “[w]aters with in-water noise below levels resulting in the

abandonment of critical habitat areas by Cook Inlet beluga whales” as one of five

physical or biological features essential to the conservation of this species. Id.


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                            24
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 24 of 48
90.     In 2014, the Fisheries Service acknowledged the precarious state of Cook Inlet

beluga whales when it proposed issuing a programmatic environmental impact statement

that would analyze the multitude of anthropogenic activities (including the expected

increase in activities) over multiple years in state and federal waters in Cook Inlet,

expressing “concern[]” about the “lack of recovery” of the whales. Notice of Intent To

Prepare an Environmental Impact Statement on the Issuance of Take Authorizations in

Cook Inlet, Alaska, 79 Fed. Reg. 61,616, 61617 (Oct. 14, 2014). In 2017, the Fisheries

Service postponed this effort citing funding shortages and a reduced number of

incidental take authorization requests.

91.     In 2015, Cook Inlet belugas became one of the Fisheries Service’s eight “Species

in the Spotlight,” which prioritizes those species at the highest risk of extinction. The

Fisheries Service considers these Species in the Spotlight a “recovery priority #1.” A

recovery priority #1 species is one whose extinction “is almost certain in the immediate

future because of a rapid population decline or habitat destruction, whose limiting

factors and threats are well understood and the needed management actions are known

and have a high probability of success, and is a species that is in conflict with

construction or other developmental projects or other forms of economic activity.”

Species in the Spotlight Priority Actions: 2016–2020 Cook Inlet Beluga Whale

Delphinapterus leucas (2016), at 1, n.1.




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                               25
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 25 of 48
92.     The Fisheries Service developed five-year action plans for each of the eight

species that outline short-term efforts vital for stabilizing their populations and

preventing their extinction.

93.     The first of the “Key Actions Needed 2016–2020” in the Fisheries Service’s

Species in the Spotlight plan for Cook Inlet beluga whales is “Reduce the Threat of

Anthropogenic Noise in Cook Inlet Beluga Whale Habitat.” Id. at 4. The plan

recommends accomplishing this, in part, through “the development, testing, and routine

incorporation of sound-reducing technologies, especially for major noise-producing

activities.” Id.

94.     In December 2016, the Fisheries Service published a Recovery Plan under the

ESA for the Cook Inlet beluga whale. Of ten threats identified in the Plan, the Fisheries

Service ranks just three in the category of “High Relative Concern:” (1) Catastrophic

events (e.g., natural disasters; spills; mass strandings); (2) Cumulative effects of multiple

stressors; and (3) Noise.

95.     The Recovery Plan notes that the Cook Inlet beluga whale’s “high auditory

sensitivity . . . and dependence upon sound to navigate, communicate, and find prey and

breathing holes in the ice make belugas vulnerable to noise pollution, which may mask

beluga signals or lead to temporary or permanent hearing impairment.” Recovery Plan at

II-52. The Recovery Plan summarizes that noise threats to the belugas can also cause

habitat degradation, is localized and range-wide, is continuous, intermittent, and

seasonal, is increasing overall, and is of high relative concern.


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                             26
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 26 of 48
96.     The Recovery Plan identifies threats to the Cook Inlet beluga whales from oil and

gas development, including noise from seismic activity, pile driving, vessel traffic, air

traffic, and drilling; discharge of wastewater and drilling muds; habitat loss from the

construction of oil and gas facilities; and contaminated food sources and/or injury

resulting from an oil spill or natural gas blowout. It explains that studies on beluga

whales specifically have revealed that anthropogenic noise can impair beluga hearing

capabilities, mask the ability of whales to hear specific sounds, result in belugas

changing their vocal behaviors, and displace whales from their habitat.

97.     The Recovery Plan notes that the synergistic effects of noise and contaminants

can temporarily and permanently damage hearing and is “of increasing concern,”

Recovery Plan at III-8, and concludes that “[i]n the long term, anthropogenic noise may

induce chronic effects altering the health of individual CI belugas, which in turn have

consequences at the population level (i.e., decreased survival and reproduction).”

Recovery Plan at III-13. Additionally, “[a]lthough the effects on CI belugas of the

diverse types of anthropogenic noises occurring in their habitat have not been analyzed

and are currently unknown, there is enough evidence from other odontocete species (and

for some effects in other beluga populations) to conclude that the potential for a negative

impact to CI beluga recovery is of high relative concern.” Id.

98.     The Marine Mammal Commission has repeatedly advised that the Fisheries

Service defer issuance of incidental take authorizations and regulations until the

Fisheries Service has better information on the cause or causes of the decline of Cook


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                               27
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 27 of 48
Inlet beluga whales, and, as part of the Fisheries Service’s small numbers and negligible

impact determinations, has a reasonable basis for determining that authorizing additional

takes by harassment would not contribute to or exacerbate that decline. Four Cook Inlet

beluga whales have been found dead in the last month, highlighting the continued

decline and vulnerability of this population.

       The Fisheries Service’s Incidental Take Regulations and Related Decisions

99.     On April 17, 2018, the Fisheries Service received an application from Hilcorp

requesting authorization to take marine mammals incidental to noise exposure resulting

from oil and gas exploration, development, production, and decommissioning activities

in Cook Inlet, Alaska, from May 2019 to April 2024, including 2D and 3D seismic

surveys, geohazard surveys, vertical seismic profiling, vibratory sheet pile driving, and

drilling of exploratory wells.

100.    Four Fisheries Service decision documents and analyses required to authorize

Hilcorp’s take are at issue in this case: (1) the final incidental take regulations issued

under the MMPA; (2) the Letter of Authorization issued to Hilcorp under the MMPA;

(3) the Biological Opinion for the take regulations issued under the ESA; and (4) the EA

and FONSI issued for the take regulations under NEPA.

The Incidental Take Regulations and Letters of Authorization

101.    On July 31, 2019, the Fisheries Service authorized Hilcorp to take marine

mammals incidental to its Cook Inlet oil and gas activities. Takes of Marine Mammals

Incidental to Specified Activities; Taking Marine Mammals Incidental to Oil and Gas


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                              28
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 28 of 48
Activities in Cook Inlet, Alaska; Final Rule; issuance of Letters of Authorization, 84

Fed. Reg. 37,422 (July 31, 2019) (“Final Rule”); 50 C.F.R. §§ 217.160-217-169.

102.    The Fisheries Service stated that the use of the sound sources described in

Hilcorp’s application may result in the take of marine mammals through disruption of

behavioral patterns and auditory injury and thus necessitated an incidental take

authorization.

103.    The geographic area of the activities covers approximately 2.7 million acres in

Cook Inlet and includes land and adjacent waters in Cook Inlet including both State of

Alaska and federal Outer Continental Shelf waters.

104.    The Fisheries Service provided an estimate of the number of takes authorized to

inform its “small numbers” and “negligible impact” determinations.

105.    To estimate take, the Fisheries Service considered: (1) acoustic thresholds for

marine mammals above which they will be behaviorally harassed or incur permanent

hearing impairment; (2) the area that will be “ensonified” above these acoustic

thresholds in a day; (3) the density of marine mammals within these areas; and (4) the

number of days of activities.

106.    The Fisheries Service counted every take estimated to occur over the course of a

single 24-hour period as one take. In other words, marine mammals could be exposed

multiple times per day by one or more authorized activities, and the Fisheries Service

considered this just one take.




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                            29
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 29 of 48
107.    The Fisheries Service’s final rule and its one-year Letter of Authorization to

Hilcorp include two rows for take of Cook Inlet beluga whales. One is titled “Beluga

whale (NMFS)” and authorizes 35 Level B takes for a single year. The second is

“Beluga whale (Goetz),” which also purports to authorize 35 Level B takes for one year.

The qualifiers “NMFS” and “Goetz” are used to indicate that the Fisheries Service

applied two different models to estimate Cook Inlet beluga whale density and estimate

take. This could be understood to authorize a total of 70 whales in any single year.

108.    However, in its responses to public comments, the Fisheries Service stated “[f]or

Cook Inlet beluga whales, the authorized take, by Level B harassment only, accounts for

11 percent of the population annually, which NMFS also considers small.” 84 Fed. Reg.

at 37,458. This indicates that the Service intended to cap authorized take of Cook Inlet

beluga whales at 35 per year.

109.    Assuming that is the Fisheries Service’s intent, its table of “Estimated maximum

exposures that may be authorized for each species in a single year,” demonstrates it is

authorizing a maximum of 12,628 takes of marine mammals from Level A and Level B

harassment each year.

110.    This amounts to a maximum five-year total authorization of 63,140 takes of

marine mammals from Level A and Level B harassment, including 175 beluga whales or

53 percent of the population using the population estimate of 327.

111.    In its “Estimated number of Level A Harassment exposures per activity and

location over five years” the Fisheries Service estimated a maximum of 360 Level A


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                             30
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 30 of 48
takes over five years, including 13 minke whales, 2 fin whales, 1 Dall’s porpoise, 40

harbor porpoises, 303 harbor seals, and 1 Steller sea lion.

112.     In its calculation of “Estimated number of Level B Harassment exposures per

activity and location over five years,” the Fisheries Service estimated a maximum of

13,847 Level B takes over five years, including 55 “Beluga whale Goetz” and 30

“Beluga whale NMFS.” In this instance, the Fisheries Service indicates that these two

estimates should be added by defining each figure geographically, with Beluga whale

NMFS defined as “LCI-Lower Cook Inlet Wells” and Beluga whale Goetz as “NCI—

North Cook Inlet well.” Final Rule, 84 Fed. Reg. at 37,484. This totals 85 Cook Inlet

beluga whales taken over five years, which represents 26 percent of the population.

113.     The Fisheries Service also estimated a Level B harassment total over the five-year

period of 96 humpback whales, 1 minke whale, 4 gray whales, 17 fin whales, 32 killer

whales, 8 Dall’s porpoise, 237 harbor porpoise, 12,596 harbor seals, and 411 Steller sea

lions.

114.     In other words, while the incidental take regulations authorize a maximum of

12,628 takes from Level A and Level B harassment each year (a five-year total

authorization of 63,140 takes), the agency does not expect the one-year maximum to be

reached each year. Instead, it expects a total of 14,207 takes from Level A and Level B

harassment over the five-year period.




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                          31
         Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 31 of 48
115.    The Fisheries Service noted that it was difficult to characterize each year

accurately because many of the activities are progressive and thus result in uncertainty in

their timing, duration, and complete scope of work.

116.    The Fisheries Service stated that Hilcorp plans to collect 3D seismic survey data

for 45-60 days in either the fall of 2019 or spring of 2020 over eight of its fourteen

existing federal leases in lower Cook Inlet. This survey “will be active 24 hours per

day.” Final Rule, 84 Fed. Reg. at 37,445. The airgun used will fire “every 4.5 to 6

seconds, depending on the exact speed of the vessel.” Id. at 37,446.

117.    Hilcorp plans to conduct 2D surveys in the marine, intertidal, and onshore area on

the eastern side of Cook Inlet from Anchor Point to Kasilof in April through October of

either 2020, 2021 or 2022 (all three years are mentioned in the final rule), using similar

seismic airgun array sizes used during 3D surveys. The stated purpose of collecting 2D

seismic data is to determine the location of possible oil and gas prospects within

potential future lease sales in state and federal waters.

118.    When it completes the 3D surveys, Hilcorp plans to conduct geohazard surveys

on specific areas of interest identified by the surveys before drilling exploratory wells.

The Fisheries Service described the equipment typically used for these surveys,

including single beam and multi-beam echosounders, which provide water depths and

seafloor morphology, a side scan sonar that provides acoustic images of the seafloor, a

sub-bottom profiler that penetrates 20-200 meters, a magnetometer to detect ferrous

material, gravity/piston corers, and grab samplers.


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                               32
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 32 of 48
119.    Hilcorp will then proceed to drill two to four exploratory wells per year from

2020-2022 in lower Cook Inlet based on the 2D and 3D maps, with each well taking

approximately 40-60 days to drill and test using pipe driving and vertical seismic

profiling (VSP).

120.    Hilcorp also plans to conduct geohazard surveys and exploratory drilling of 1-2

wells in the Trading Bay area using similar methods.

121.    The Fisheries Service’s incidental take regulations also authorize take from

Iniskin Peninsula exploration activities near Chinitna Bay approximately 60 miles west

of Homer. This will include construction of a dock, a long access road, bridges, an air

strip, barge landing/staging areas, fuel storage facilities, an intertidal causeway, water

wells and extraction sites, and a camp/staging area.

122.    The incidental take regulations contain mitigation requirements, including

undefined exclusion and safety zones, shut down procedures if belugas are observed

within the area where Level B harassment is expected to occur, aerial overflights, and

the use of protected species observers during specified activities. 50 C.F.R. § 217.164.

123.    The incidental take regulations specify that Hilcorp must implement shutdown

measures and deploy protected species observers “during use of active acoustic sources

and pile driving in water.” 50 C.F.R. § 217.164(g)(1).

124.    Monitoring must begin 15 minutes prior to initiation of stationary source activity

and 30 minutes prior to initiation of mobile source activity, and it must continue until 30

minutes after completion of the activity. Id. § 217.164(g)(2). Pre-activity monitoring


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                             33
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 33 of 48
must be conducted to ensure that the exclusion zone (“EZ”) is “clear of marine

mammals,” and activities may only commence once observers have “declared the EZ

clear of marine mammals.” Id.

125.    A determination that the EZ is clear “must be made during a period of good

visibility (i.e., the entire EZ must be visible to the naked eye).” Id. § 217.164(g)(3).

126.    The incidental take regulations also contain monitoring requirements, id. §

217.165, which include a subsection on “Visibility” stating that “Activities must only

commence when the entire exclusion zone (EZ) is visible to the naked eye and can be

adequately monitored. If conditions (e.g., fog) prevent the visual detection of marine

mammals, activities must not be initiated. For activities other than seismic surveying,

activity must be halted in low visibility but vibratory pile driving or removal will be

allowed to continue if started in good visibility.” 50 C.F.R. § 217.165(b).

127.    The incidental take regulations allow the Fisheries Service to modify a Letter of

Authorization either to withdraw or suspend it, 50 C.F.R. § 217.167 (d)(2), or as an

“[a]daptive management” measure “in response to new information.” Id. §

217.167(d)(1). The regulations illustrate what new information could be using three

examples, (1) “[r]esults from Hilcorp’s monitoring from the previous year(s);” (2)

“[r]esults from marine mammal and/or sound research or studies;” and (3) “[a]ny

information that reveals marine mammals may have been taken in a manner, extent or

number not authorized by these regulations or subsequent LOAs.” Id. §

217.167(d)(1)(i)(A)-(C).


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                             34
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 34 of 48
128.    The regulations provide that “[i]f, through adaptive management, the

modifications to the mitigation, monitoring, or reporting measures are substantial,

NMFS will publish a notice of a proposed LOA in the Federal Register and solicit

public comments.” Id. § 217.167(d)(1)(ii) (emphasis in original).

129.    On August 16, 2019, the Fisheries Service published in the Federal Register a

notice and request for comments on its proposed modification of Hilcorp’s July 31, 2019

Letter of Authorization. It proposed to modify a mitigation measure pertaining to 3D

seismic surveying during Year 1 of Hilcorp’s activity stating that it “published a

mitigation measure in error that stated before ramp up of seismic airguns during the 3D

seismic survey, the entire exclusion zone (EZ) must be visually cleared by protected

species observers (PSOs). This measure is correct for operations beginning in daylight

hours. However, visually clearing the entirety of the EZ to ramp up airgun activity at

night was not NMFS’ intent.” Notice; request for comments on modification of Letter of

Authorization, 84 Fed. Reg. 41,957 (Aug. 16, 2019).

130.    The Fisheries Service’s Notice contends that “this change in mitigation does not

change either the predicted take numbers or the negligible impact analysis, as the

predicted Level A harassment (injury) numbers conservatively do not include any sort of

an adjustment to account for the effectiveness of any of the measures.” Id. at 41,958.

131.    The Notice does not reference any change in predicted Level B harassment take

numbers.




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                            35
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 35 of 48
132.    The Fisheries Service had not issued any decision on the proposed modification

of the Letter of Authorization when Hilcorp began its seismic activities in Cook Inlet in

September 2019, including nighttime operations.

133.     On October 4, 2019, the Fisheries Service published in the Federal Register a

notice of issuance of the modification of Hilcorp’s Letter of Authorization. Takes of

Marine Mammals Incidental to Specified Activities; Taking Marine Mammals Incidental

to Oil and Gas Activities in Cook Inlet, Alaska Notice; issuance of modified Letter of

Authorization, 84 Fed. Reg. 53,119 (Oct. 4, 2019).

134.    The notice stated that “NMFS’ final regulations contain a mitigation measure that

mistakenly states that the entire exclusion zone (EZ) must be visually cleared by

protected species observers (PSOs) before ramp up of seismic airguns during the 3D

seismic survey may occur.” Id.

135.    The notice provided a link to the modified Letter of Authorization, which was

signed on September 20, 2019. The modified Letter of Authorization directs Hilcorp to

“limit seismic ramp up at night and during low-visibility conditions to situations in

which operational planning cannot reasonably avoid such circumstances.” LOA ¶ 5(f).

It also states that the EZ must be declared clear of marine mammals “during daylight

hours” before activities may commence, and “[f]or all activities besides 3D seismic

surveying, a determination that the EZ is clear must be made during a period of good

visibility (i.e., the entire EZ must be visible to the naked eye).” LOA ¶ 5(h) (2), (3). For




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                              36
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 36 of 48
3D seismic surveys, airgun operations are allowed at night if ramp up is conducted at the

beginning of each new line and airguns are shutdown in between lines. LOA ¶ 5(i)(6).

136.    In the Letter of Authorization’s monitoring provisions, the Fisheries Service

requires that “[d]uring nighttime seismic operations, PSOs must monitor the EZ to the

greatest extent possible using night vision devices.” LOA ¶ 6(b).

The Biological Opinion for the Incidental Take Regulations and Letters of
Authorization

137.    The Regional Administrator of the Fisheries Service signed the Biological

Opinion for the incidental take regulations on June 18, 2019, concluding that the action

was likely to adversely affect Cook Inlet beluga whales along with four other species

listed under the ESA (fin whales, Western North Pacific distinct population segment

(“DPS”) of humpback whales, Mexico DPS of humpback whales, and Western DPS of

Stellar sea lion).

138.    The Biological Opinion determined that a subset of Hilcorp’s oil and gas

activities in Cook Inlet would result in acoustic stressors that could result in Level A and

B harassment of marine mammals: 2D seismic survey (assuming a 2400 cubic inch

airgun); 3D seismic survey (assuming a 2400 cui airgun); geohazard surveys (only when

using sub-bottom profilers); drive pipe installation; vertical seismic profiling (VSP);

vibratory sheet pile driving (Iniskin Peninsula causeway); and water jets.

139.    It excluded noise from many other covered activities and sources, including

drilling rigs, other geohazard survey equipment, tugs, drilling and well construction,



Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                            37
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 37 of 48
rock laying, offshore production platforms, hydraulic grinders, underwater cutters,

drones, pingers, vessels, and aircraft.

140.    The Fisheries Service noted that little information is available on beluga whales’

reactions to noise pulses, which is “difficult to accurately predict,” and is an area where

more research and data are needed. As a result, it used “generic sound exposure

thresholds” to calculate take. Fisheries Service, Endangered Species Act (ESA) Section

7(a)(2) Biological Opinion, AKRO-2018-00381 (June 18, 2019), at 135, 157.

141.    The Fisheries Service calculated Level A and Level B harassment exposures for

Cook Inlet beluga whales per activity per location by multiplying the estimated density

of whales per kilometer squared by the area of ensonification, and the duration of the

activity in days per year. The Fisheries Service explained that “[i]ndividual animals may

be exposed to received levels above our harassment thresholds more than once per day,

but [the Fisheries Service] considers animals only ‘taken’ once per day.” Id. at 146.

142.    The Biological Opinion proposed a maximum annual Level B take of beluga

whales of 35 animals and no authorized Level A take in any given year. It estimates that

the Fisheries Service Permits Division will authorize the take of 58 beluga whales by

Level B harassment over the five-year period of activities.

143.    For purposes of its analysis, the Fisheries Service considered “any anticipated

take under the MMPA to be expected take under the ESA.” Id. at 169.




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                            38
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 38 of 48
144.    The Biological Opinion concluded that the action was not likely to jeopardize the

five species analyzed or adversely modify the designated critical habitat of the Cook

Inlet beluga whale or Stellar sea lion.

The Environmental Assessment and Finding of No Significant Impact for the
Incidental Take Regulations and Letters of Authorization

145.    On July 17, 2019, the Fisheries Service finalized an Environmental Assessment

(“EA”) and Finding of No Significant Impact (“FONSI”) for the incidental take

regulations under NEPA.

146.    In the EA, the Fisheries Service purported to describe the purpose and need for

the incidental take regulations and then analyze their environmental impacts on the

affected physical, biological, and socioeconomic environment. It clarified that the scope

of its analysis was limited to the decision for which it was responsible, “whether to issue

the regulations and LOAs” or Letters of Authorization. Fisheries Service, Environmental

Assessment for the Issuance of Regulations and Letters of Authorization for the Take of

Marine Mammals Incidental to Hilcorp Alaska LLC Oil and Gas Activities in Cook

Inlet, Alaska (July 2019), at 9.

147.    The agency stated its obligation to consider “a reasonable range of alternatives to

a Proposed Action as well as the No Action Alternative.” Id. at 10.

148.    The agency then only evaluated two options, the action proposed by Hilcorp,

which “constitutes Alternative 1 and is the Preferred Alternative,” and the No Action

Alternative, which assumes Hilcorp’s application is denied and the final incidental take

regulations are not issued. Id. at 22.

Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                            39
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 39 of 48
149.    The Preferred Alternative consisted of the issuance of the incidental take

regulations and Letters of Authorization subject to mitigation and monitoring measures

and reporting requirements set forth in the incidental take regulation and Letters of

Authorization.

150.    The public comments submitted to the Fisheries Service, including from the

Marine Mammal Commission, contained several additional alternatives and mitigation

measures that the agency dismissed.

151.    In its section on cumulative impacts, the Fisheries Service listed subsistence

hunting (which is not currently permitted for Cook Inlet beluga whales), fisheries

interactions, vessel traffic, oil and gas development, underwater installations (including

the Alaska LNG pipeline), coastal zone development (including the Pebble Mine project

and Chuitna Coal Project), marine mammal research, and climate change.

152.    However, the Fisheries Service did not provide any analysis of how these and

other actions, including the incidental take regulations at issue, cumulatively impact the

environment and marine mammals in Cook Inlet.

153.    Its FONSI determined that the issuance of the incidental take regulations and

Letters of Authorization to Hilcorp will not significantly impact the quality of the human

environment, and the preparation of an Environmental Impact Statement is unnecessary.




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                               40
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 40 of 48
                          FIRST CLAIM FOR RELIEF
 (Violations of the Marine Mammal Protection Act and Administrative Procedure
                        Act – Incidental Take Regulations)

154.    Plaintiffs incorporate each and every allegation set forth in the Complaint by

reference.

155.    The Fisheries Service violated the MMPA and APA because it improperly

determined and failed to ensure that the authorized activities will take only “small

numbers” of marine mammals. The Fisheries Service underestimated take, failed to

assess the total number of takes authorized for the five-year regulations, and erroneously

concluded that the take constituted “small numbers.”

156.    The Fisheries Service violated the MMPA and APA because it improperly

determined and failed to ensure that the authorized take will have no more than a

“negligible impact” on marine mammals. For example, as the Marine Mammal

Commission and its Committee of Scientific Advisors on Marine Mammals conveyed to

the agency, the Fisheries Service does not currently have a reasonable basis for

determining that authorizing takes by harassment would not contribute to or exacerbate

the decline of Cook Inlet beluga whales that could support a negligible impact

conclusion. Additionally, the Fisheries Service underestimated the extent and degree of

take and failed to assess the total number of takes authorized by the five-year incidental

take regulations.

157.    The Fisheries Service violated the MMPA and APA because it improperly

assessed and failed to prescribe “means of effecting the least practicable adverse impact”


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                             41
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 41 of 48
on marine mammals and their habitat, “paying particular attention to rookeries, mating

grounds, and areas of similar significance.” The agency failed to ensure that the

incidental takes authorized by the regulations will have the “least practicable adverse

impact” on marine mammals and failed to provide a reasoned analysis for rejecting other

mitigation measures as impracticable, including additional time-area closures and

restrictions on level, scope, timing, and duration of activities, among others.

158.    The Fisheries Service violated the MMPA and APA because it did not explain in

detail its deviations from the Marine Mammal Commission’s recommendations.

159.    The Fisheries Service’s small numbers, negligible impact, and least practicable

adverse impact determinations are improperly conclusory, have no factual and analytical

basis, are not rationally connected to the facts found, and are not based on the best

available scientific data.

160.    The Fisheries Service’s incidental take regulations violate the MMPA and its

implementing regulations, 16 U.S.C. §§ 1371(a)(5)(A), 1402(d); 50 C.F.R. § 216.101–

105, and are arbitrary, capricious, an abuse of discretion, made without observance of

procedure required by law, and otherwise not in accordance with the law, in violation of

the APA. 5 U.S.C. § 706(2).




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                              42
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 42 of 48
                         SECOND CLAIM FOR RELIEF
 (Violations of the Marine Mammal Protection Act and Administrative Procedure
                           Act – Letter of Authorization)

161.    Plaintiffs incorporate each and every allegation set forth in the Complaint by

reference.

162.    The Fisheries Service’s modified Letter of Authorization improperly allows

activities that are not permitted under the incidental take regulations. For example, the

Letter of Authorization rolls back protections mandated by the incidental take

regulations by allowing ramp up of operations in the dark when visibility of marine

mammals is limited. This is not allowed under the incidental take regulations.

163.    The Fisheries Service’s Letter of Authorization violates the MMPA and its

implementing regulations, 16 U.S.C. §§ 1371(a)(5)(A), 1402(d); 50 C.F.R. §§ 216.101–

105, 217.160-169, and is arbitrary, capricious, an abuse of discretion, made without

observance of procedure required by law, and otherwise not in accordance with the law,

in violation of the APA. 5 U.S.C. § 706(2).

                          THIRD CLAIM FOR RELIEF
   (Violations of the Endangered Species Act and Administrative Procedure Act)

164.    Plaintiffs incorporate each and every allegation set forth in the Complaint by

reference.

165.    The Fisheries Service’s Biological Opinion failed to conduct the proper jeopardy

analysis under the ESA. The Fisheries Service’s determination in the Biological Opinion

that the take authorized under the regulations will not jeopardize the continued existence

of the Cook Inlet beluga whale and other listed species is improperly conclusory, has no

Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                           43
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 43 of 48
factual and analytical basis in the Biological Opinion, is not rationally connected to the

facts found in the Biological Opinion, and is not based on the best available scientific

data. The Biological Opinion also failed to adequately analyze the effects of the action

on both the survival and recovery of Cook Inlet beluga whales, fin whales, humpback

whales, and Stellar sea lions.

166.    The Fisheries Service failed to properly consider the effects of the authorized take

on these species when added to the direct and indirect impacts of past and present

activities in the environmental baseline as well as cumulative effects on the species from

vessel traffic, other oil and gas activities, construction projects, and other sources.

167.    The Fisheries Service’s Biological Opinion on the incidental take regulations is a

final agency action within the meaning of the APA.

168.    The agency’s issuance of the Cook Inlet incidental take regulations and

Biological Opinion is arbitrary, capricious, an abuse of discretion, and a violation of the

ESA and its implementing regulations, 16 U.S.C. § 1536(a)(2), 50 C.F.R. §§ 402.10–16,

and the APA, 5 U.S.C. § 706(2).

                           FOURTH CLAIM FOR RELIEF
       (Violations of the National Environmental Policy Act and Administrative
                                    Procedure Act)

169.    Plaintiffs incorporate each and every allegation set forth in the Complaint by

reference.

170.    The Fisheries Service’s failure to prepare an EIS analyzing the impacts of the

take authorized under the incidental take regulations violated NEPA. The Fisheries


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                                44
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 44 of 48
Service’s issuance of the incidental take regulations is a major federal action within the

meaning of NEPA. The Fisheries Service’s decision implicates several NEPA

significance factors for when an EIS is required: it may have adverse impacts; it may

affect geographically unique areas; it involves highly uncertain or unique or unknown

risks; it has cumulatively significant impacts; it may cause loss or destruction of

significant scientific, cultural, or historical resources; and it may adversely affect

threatened or endangered species or their critical habitat.

171.    The Fisheries Service’s failure to prepare an EIS constitutes an agency action

unlawfully withheld or unreasonably delayed, in violation of the APA. 5 U.S.C. §

706(1). Alternatively, the Fisheries Service’s decision to issue the take regulations

without first preparing an EIS are arbitrary, capricious, an abuse of discretion, made

without observance of procedure required by law, and not in accordance with NEPA or

its implementing regulations, in violation of the APA. Id. § 706(2).

172.    The Fisheries Service’s EA and FONSI are inadequate under NEPA because the

agency failed to take a “hard look” at the direct, indirect, and cumulative environmental

impacts of its decision before acting. The agency failed to include sufficient evidence

and adequate analysis of the environmental impacts of the proposal and its ultimate no

significant impact conclusion.

173.    The Fisheries Service’s EA violated NEPA’s requirement that the Fisheries

Service consider a reasonable range of alternatives to the proposed action. In this case,

the agency considered just two alternatives (the proposed action and no-action


Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                               45
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 45 of 48
alternatives) without rigorously exploring and objectively evaluating all reasonable

alternatives to the proposed action, in violation of NEPA.

174.    The Fisheries Service’s EA and FONSI are arbitrary, capricious, an abuse of

discretion, made without observance of procedure required by law, and not in

accordance with NEPA or its implementing regulations, 42 U.S.C. § 4332(2)(C); 40

C.F.R. §§ 1502.14, 1508.7, 1508.8, 1508.9, in violation of the APA. 5 U.S.C. § 706(2).

                                       PRAYER FOR RELIEF

Plaintiffs respectfully request that the Court:

1.      Enter a declaratory judgment that the Fisheries Service’s incidental take

regulations violate the MMPA and APA;

2.      Enter a declaratory judgment that the Fisheries Service’s Letter of Authorization

violates the MMPA and APA;

3.      Enter a declaratory judgment that the Fisheries Service’s Biological Opinion on

its incidental take regulations violate the ESA and APA;

4.      Enter a declaratory judgment that the Fisheries Service’s EA and FONSI on its

incidental take regulations violate NEPA and the APA;

5.      Set aside the incidental take regulations, Letter of Authorization, Biological

Opinion, EA, and FONSI issued by the Fisheries Service;

6.      Enter preliminary and permanent injunctive relief as needed to prevent




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                               46
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 46 of 48
irreparable harm from implementation of the incidental take regulations and Letters of

Authorization unless and until the Fisheries Service complies with the MMPA, ESA, and

NEPA;

7.      Award Plaintiffs the costs of this action, including reasonable attorneys’ fees; and

8.      Grant such other relief as this Court deems just and proper.

 Respectfully submitted this 10th day of October, 2019.

                                           s/ Julie Teel Simmonds
                                           Julie Teel Simmonds (CO Bar # 32822; Pro Hac Vice)

                                           s/ Kristen Monsell
                                           Kristen Monsell (CA Bar #304793; Pro Hac Vice)

                                           s/ Kassia Siegel
                                           Kassia Siegel (AK Bar # 0106044)
                                           CENTER FOR BIOLOGICAL DIVERSITY

                                           Attorneys for Plaintiffs Cook Inletkeeper and Center for
                                           Biological Diversity




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                                   47
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 47 of 48
                                   CERTIFICATE OF SERVICE

        I hereby certify that on October 10, 2019, I electronically filed the foregoing

FIRST AMENDED COMPLAINT with the Clerk of the Court using the CM/ECF system,

which will automatically serve the document upon counsel of record for Intervenor-

Defendant Hilcorp Alaska LLC. In addition, I served a copy of this document by regular

U.S. mail on the following attorneys representing the federal Defendants in this case:

        John Martin
        Jacqueline Brown
        U.S. Department of Justice
        Environment & Natural Resources Division
        999 18th Street, South Terrace, Suite 370
        Denver, CO 80202




                                           JULIE TEEL SIMMONDS
                                           CENTER FOR BIOLOGICAL DIVERSITY
                                           Attorney for Plaintiffs Cook Inletkeeper
                                           and Center for Biological Diversity

                                           By: s/ Julie Teel Simmonds
                                           Julie Teel Simmonds, Pro Hac Vice




Cook Inletkeeper, et al. v. Ross, et al.
First Amended Complaint
Case No. 3:19-cv-00238-SLG                                                         48
        Case 3:19-cv-00238-SLG Document 28 Filed 10/10/19 Page 48 of 48
